[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Eneroy Simms, brings this action to recover for injuries sustained in an automobile accident which occurred on Interstate 95 on January 19, 1999 in the City of Norwalk, and the case was tried to the court. It is undisputed that on the day in question the plaintiff was traveling southbound on I-95 when his car was struck in the rear by a sports utility vehicle operated by the defendant, Helen Schull. Both cars were traveling at approximately 20 miles per hour when the plaintiff was forced to slow down for traffic in front of him which was coming to a halt, and the defendant failed to apply her brakes in time to avoid the collision.
Although the plaintiff did not experience immediate pain, and was able to drive his car to work and to work a full day, pain set in that evening and on the next day he consulted his family physician, Dr. Angelo Mallozzi, who prescribed medication. He CT Page 2725 complained of pain in his neck, shoulder, and back. After the pain failed to subside, he was referred to a chiropractor, Dr. Edmund Gorman, with whom he treated for approximately six months. He was also treated by a physical medicine physician, Dr. Peter Bertacchi, for one month.
The plaintiff has been diagnosed with acute moderate lumbar sprain/strain, acute moderate cervical sprain/strain, acute moderate sacroiliac sprain, and acute moderate thoracic sprain/strain. His back pain has substantially resolved, but he still claims neck and shoulder pain which interferes with his ability to perform his job as well as before, and the extent to which he is able to work on his hobby, automobiles, has been diminished. The chiropractor has assigned him a five percent partial permanent impairment of the whole body, which is causally related to the accident of January 19, 1999. The plaintiff presented medical specials of $7,016.38 and lost wages of $320, and has a life expectancy of 52.5 years.
From the testimony of the plaintiff, and all the exhibits, the court finds the following. The defendant operated her motor vehicle negligently, inattentively, and without maintaining a proper lookout for the other vehicles on the highway, and failed to keep her vehicle under proper control, thereby causing the accident on January 19, 1999. The court finds no comparative negligence on the part of the plaintiff. The plaintiff suffered injuries as a result of the accident and incurred medical expenses, lost wages and minor permanent injuries.
The court awards fair, just and reasonable compensation as follows:
Economic damages            $  7,336.38
Non-economic damages        $ 28,0000.00
Total damages               $ 35,336.38
So Ordered.